DETAILED ACTION
This communication is in responsive to Application 17/156262 filed on 1/22/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) comply with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter Park) US 2017/0231016 A1 in view of Wong et al. (hereinafter Wong) US 2015/0295966 A1. 
Regarding Claim 1, Park teaches an electronic device (Fig. 1 electronic device 101) comprising: 
a display (Fig. 1-display 160); 
a communication circuit (Fig. 1-communication interface 170); 
a memory (Fig. 1-memory 130); 
and a processor operatively connected to the display, the communication circuit, and the memory (Fig. 1-processor 120), wherein the processor is configured to: 
obtain a user input for communication with a first external electronic device (¶0049-¶0052 & Fig. 1; user inputs data or other instructions via input/output interface 150); 
output a first user interface for the communication with the first external electronic device on the display (¶0060-¶0065; the first external electronic device 102 may control a communication interface of the first external electronic device 102 such that a signal including the identification information is transmitted up to a first arrival distance, and may control the communication interface such that a signal including time information is transmitted up to a second arrival distance which is greater than the first arrival distance), based on the user input (¶0049-¶0054 & Fig. 1; user inputs data or other instructions via input/output interface 150 where the output is displayed on display 160); 
obtain permission information for accessing a second external electronic device (¶0065; the processor 120 may establish a connection with the second external electronic device 104 through the communication interface 170 at least partially based on the generated connection information. The processor 120 may be connected to the second external electronic device 104 through the network 162 as shown in FIG. 1, and although not illustrated, the processor 120 may be connected through short-range communication without passing through the network 162. Further, the processor 120 may establish a connection with the second external electronic device 104 through a communication method, which is different from a communication method for receiving the signal from the first external electronic device 102), associated with an account of the first external electronic device, during the communication with the first external electronic device (¶0060-¶0070; the first external electronic device 102 may determine whether a person has access through at least one sensor and identification information included in the first external electronic device 102. The first external electronic device 102 may determine whether the person has access based on information acquired through the sensor. When it is determined that the person has achieved access, the first external electronic device 102 may transmit the signal. In addition, the first external electronic device 102 may transmit the signal to a specific electronic device, and may broadcast the signal without specifying a destination. For example, the connection information may include at least one of information on the electronic device 101 or may include information on the second external electronic device 104, and the information on the electronic device 101 or the information on the second external electronic device 104 may include MAC address, device identification information, network information, etc. of the electronic device 101 or the second external electronic device which are used for the connection establishment. Further, the connection information may change as the identification information is changed); 
Parker does not expressly teach and display a second user interface for accessing the second external electronic device on a partial region of the first user interface based on the permission information.
Wong teaches and display a second user interface for accessing the second external electronic device on a partial region of the first user interface based on the permission information (Fig. 6-Region 2 that illustrates a second interface 151a or b in partial region of a user’s interface).


Regarding Claim 2, Parker in view of Wong teach the electronic device of claim 1, Parker further teaches wherein the processor is further configured to: obtain the permission information from the memory, or obtain the permission information from a server for storing account information of the electronic device and account information of the first external electronic device (¶0060-¶0070; permission and identification information is obtained from a server).

Regarding Claim 3, Parker in view of Wong teach the electronic device of claim 1, wherein the processor is further configured to: transmit, to the first external electronic device, information requesting permission for access to the second external electronic device (obvious from ¶0060-¶0070; the processor 120 may generate connection information based at least partially based on the identification information. The connection information may be generated in various formats at least partially based on the identification information. Further, the connection information may include information to be used for the connection establishment with another external electronic device, for example, a second external electronic device 104. For example, the connection information may include at least one of information on the electronic device 
and obtain information on access permission by receiving a response corresponding to the request (obvious from ¶0060-¶0070; the processor 120 may generate connection information based at least partially based on the identification information. The connection information may be generated in various formats at least partially based on the identification information. Further, the connection information may include information to be used for the connection establishment with another external electronic device, for example, a second external electronic device 104. For example, the connection information may include at least one of information on the electronic device 101 or may include information on the second external electronic device 104, and the information on the electronic device 101 or the information on the second external electronic device 104 may include MAC address, device identification information, network information, etc. of the electronic device 101 or the second external electronic device which are used for the connection establishment. Further, the connection information may change as the identification information is changed).

Regarding Claim 4, Parker in view of Wong teach the electronic device of claim 1, Parker further teaches wherein the processor is further configured to: determine a 

Regarding Claim 5, Parker in view of Wong teach the electronic device of claim 4, wherein the processor is further configured to determine an application set for the user identification information as the second application (¶0089-¶0092; based on attributes of external device some preloaded application or downloaded from a third part will be on the interface).

Regarding Claim 6, Parker in view of Wong teach the electronic device of claim 4, however, Wong further teaches wherein the processor is further configured to: obtain information from the second external electronic device by using the second application (Fig. 6-Region 2 that illustrates a second interface 151a or b in partial region of a user’s interface); and generate the second user interface by using the obtained information (Fig. 6-Region 2 that illustrates a second interface 151a or b in partial region of a user’s interface).



Regarding Claim 8, Parker in view of Wong teach the electronic device of claim 1, Parker further teaches wherein the second external electronic device is an internet-of-things (IoT) device owned by a user of the first external electronic device (the limitation is obvious from Fig. 10A second device e.g. IoT device, see ¶0003-¶0004 & ¶0065 e.g. the processor 120 may establish a connection with the second external electronic device 104 through the communication interface 170 at least partially based on the generated connection information. The processor 120 may be connected to the second external electronic device 104 through the network 162 as shown in FIG. 1, and although not illustrated, the processor 120 may be connected through short-range communication without passing through the network 162. Further, the processor 120 may establish a connection with the second external electronic device 104 through a communication method, which is different from a communication method for receiving the signal from the first external electronic device 102).

Claims 11-18 are substantially similar to the above limitations, thus the same rationale applies.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wong and further in view of Chavez US 2019/0230163 A1. 
wherein the processor is further configured to: determine a plurality of second applications based on user identification information of the first external electronic device; and output the second user interface by using the plurality of second applications. 
Chavez teaches wherein the processor is further configured to: determine a plurality of second applications based on user identification information of the first external electronic device (See Figs. 9A and B; based on users’ identification a set of application and interface is displayed); and output the second user interface by using the plurality of second applications (See Figs. 9A and B; based on users’ identification a set of application and interface is displayed).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Chavez into the system of Parker in view of Wong in order to identify a user’s persona based on identification and to display a particular set of application from a plurality of applications based on the identification of the user (abstract).

Regarding Claim 10, Parker in view of Wong teach the electronic device of claim 9, however, Parker in view of Wong do not expressly teach wherein the processor is further configured to generate the second user interface based on a number of the plurality of second applications.
Chavez teaches wherein the processor is further configured to generate the second user interface based on a number of the plurality of second applications 

	Claims 19-20 are substantially similar to the above limitations, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455